UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STRETCHTECH, LLC,

Plaintiff,
19¢v5379
-against-
ORDER
ANKI, INC.,
Defendant.

WILLIAM H. PAULEY III, Senior United States District Judge:

By letter dated February 7, 2020 (ECF No. 38), Plaintiff advised this Court that it
would be making an application for discovery in this case against the defaulting Defendant. To
date, no such application has been received. Plaintiff is directed to submit a status report by
April 22, 2020 regarding its intentions.

Dated: April 8, 2020 |
New York, New York SO ORDERED:

WILLIAM H. PAULEY III ?
U.S.D.J.
